Applicant’s election of Cas9 polypeptide (class 2 CRISPR/Cas endonuclease) with Cas9 guide RNA (genome targeting composition), Bcl-2 apoptosis regulator, and hematopoietic stem cell, in the reply filed on April 5, 2021 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 4, 9-10, 16-17, 20-21, 25-27, 33-34, 37-38 are canceled.  Claims 3, 7 are not currently being considered because they do not read on the elected Cas9 polypeptide/Cas9 guide RNA, Bcl-2 apoptosis regulator, and/or hematopoietic stem cell.  Claims 1-2, 5-6, 8, 11-15, 18-19, 22-24, 28-32, 35-36, to Cas9 polypeptide/Cas9 guide RNA, Bcl-2 apoptosis regulator, hematopoietic stem cell, are under consideration.

Priority:  This application is a 371 of PCT/US17/18183, filed February 16, 2017, which claims benefit of provisional application 62/297039, filed February 18, 2016.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 1 and some of its dependent claims (i.e. claims 5, 6) recite “the cell” at times in the claims.  For clarity and consistency, the claim(s) should clarify whether the cell is the mammalian stem cell or modified mammalian stem cell.  Claim 22 is included in this rejection for the same reasons noted above for claim 1.
Claims 14 and 31 are indefinite because the claims refer to figures in the specification.  MPEP 2173.05(s) notes that [w]here possible, claims are to be complete in themselves.  Incorporation by reference to a specific figure or table "is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim.  Incorporation by reference is a necessity doctrine, not for applicant’s convenience."  Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993) (citations omitted).
In this instance, the SEQ ID NOS. disclosed in the figures (FIG. 1A or 1B) can be readily incorporated into the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-6, 8, 11-15, 18-19, 22-24, 28-32, 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over Froelich et al. (US 20150267205) in view of Domen et al. (2000 J Exp Med 191(2):  253-263).  Froelich et al. disclose compositions and methods for genome engineering, specifically methods and compositions comprising modulators of gene expression (e.g. molecules comprising one or more zinc finger proteins, TALEs, CRISPR/Cas components, etc. that increase or decrease gene expression) within a cell where the gene to be modulated can be an endogenous gene or can be in an expression cassette within the cell driving the expression of a transgene of interest (at least paragraph 0007), where in some embodiments the cells are stem cells, e.g. hematopoietic cells (at least paragraph 0015).  Froelich et al. disclose in some embodiments, stem cells that have been made more resistant to apoptosis may be used as therapeutic compositions where the stem cells also contain the modulators of gene expression, including ZFNs, TALENs, CRISPR/Cas systems and/or donors (at least paragraph 0176), where the CRISPR/Cas nuclease system is an engineered nuclease system used for genome engineering comprising Cas9 and a guide RNA engineered to guide the Cas9 nuclease to target any desired sequence (at least paragraph 0106).  Froelich et al. disclose resistance to apoptosis may come about, for example by knocking out BAX (at least paragraph 0176).  Froelich et al. do not teach overexpressing an apoptosis regulator, specifically Bcl-2.
Domen et al. disclose the role of apoptosis in the regulation of hematopoietic stem cells.  Domen et al. disclose the importance of apoptosis and large numbers of genes and their encoded Bcl-2 and Bcl-xL) and help induce it (e.g., Bax and Bad) (p. 253).  Domen et al. disclose that overexpression of Bcl-2 in hematopoietic stem cells increases both their number and repopulation potential (at least p. 253).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the references and arrive at the claimed method of editing a target genomic DNA in a mammalian stem cell, the method comprising overexpressing an apoptosis regulator, such as Bcl-2, in the mammalian stem cell to generate a modified mammalian stem cell that overexpresses said apoptosis regulator, and contacting the modified mammalian stem that overexpresses said apoptosis regulator with a genome targeting composition comprising a genome editing nuclease that cleaves within a desired target sequence of the modified mammalian stem cell (at least instant claims 1-2, 5-6, 8, 11-15, 18-19, 22-24, 28-32, 35-36).  The motivation to do so is given by the prior art.  Froelich et al. disclose a method of contacting a stem cell with a composition comprising a genome editing nuclease that cleaves within a desired target sequence of the stem cell, where the a nuclease system is CRISPR/Cas9, wherein the stem cell is modified to be more resistant to apoptosis, such as for example by knocking out Bax.  Domen et al. disclose that Bcl-2 was the first identified regulator of cell death, where it belongs to a family whose members both help to protect against the induction of apoptosis (Bcl-2) and help induce it (Bax).  Domen et al. disclose overexpressing Bcl-2 increases both the number and repopulation potential of hematopoietic stem cells.  Therefore, one of ordinary skill would have reasonable motivation to incorporate another mode of making stem cells more resistant to apoptosis, such as overexpressing Bcl-2 as suggested by Domen et al., for 
Regarding instant claims 5-6, 8, 22-24, Froelich et al. disclose the modulators of gene expression, including CRISPR/Cas systems and/or donors (at least paragraph 0176), where the CRISPR/Cas nuclease system is an engineered nuclease system used for genome engineering comprising Cas9 and a guide RNA engineered to guide the Cas9 nuclease to target any desired sequence (at least paragraph 0106).
Regarding instant claims 2, 11, 28, Froelich et al. disclose further including a donor nucleic acid along with the nucleic acid encoding the nuclease(s), which is integrated into the genome of the cell (at least paragraphs 0011, 0128-0131, 0136-0139).
Regarding instant claims 12-14, 29-31, Domen et al. disclose overexpressing Bcl-2 increases both the number and repopulation potential of hematopoietic stem cells, where human Bcl-2 is overexpressed (p. 253-254), where it is disclosed in the instant specification that the amino acid sequence set forth in Fig. 1A or 1B is human Bcl-2.
Regarding instant claims 15, 32, Froelich et al. disclose in some embodiments the cells are stem cells, e.g. hematopoietic cells (at least paragraph 0015).
Regarding instant claims 18, 35, Froelich et al. disclose applications of transient expression (at least paragraph 0155); therefore, it would have been obvious that the modification 
Regarding instant claims 19, 36, Domen et al. disclose overexpression of Bcl-2 increases the number and repopulation potential of HSCs; therefore, it would have been obvious for one of ordinary skill to determine optimal levels of Bcl-2 expression, including the recited levels, by routine experimentation.

No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marsha Tsay whose telephone number is (571)272-2938.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/Marsha Tsay/Patent Examiner, Art Unit 1656